Wade, C. J.
The prosecution was based upon section 660, subdivision 6, of the Penal Code (1910), which declares that any person “who shall deposit or aid or abet another to deposit a ballot at any election in any name other than his own, as appears on the list of registered voters prescribed by law, . . shall be guilty of a misdemeanor.” The provisions of this section are not by its terms made applicable to primary elections, as is the case with regard to section 665 of the Penal Code, relating to “buying or selling votes, and voting illegally;” and the word *755“election,” used in the said subdivision of section 660, does not itself include a primary election. See George v. State, ante, 753 (90 S. E. 493); People v. Foster, 60 Misc. 3 (112 N. Y. Supp. 706, 708); Hodge v. Bryan, 149 Ky. 110 (148 S. W. 21, 22); Dooley v. Jackson, 104 Mo. App. 21 (78 S. W. 330, 333). Criminal statutes must be construed strictly.
Decided October 31, 1916.
Accusation of misdemeanor; from city court of Savannah.— Judge Rourke. May 13, 1916.
Bouhan & Herzog, for plaintiff in error.-
Walter O. Hartridge, solicitor-general, contra.
(a) The accusation charging the accused with the offense of a misdemeanor, for that he did on a day named in the county of Chatham, “in a certain .election, to wit, a Democratic primary election held in the city of Savannah, Georgia, for the purpose of nominating a candidate from the Democratic party to fill the unexpired term of Thomas P. Thomson, as tax-collector for Chatham county, deposit a ballot in a name other than his own, to wit, in the name of George W. Crosby, as said name appeared on the list of registered voters,” etc., did not set out any offense under the laws of the State of Georgia; and the trial judge therefore erred in overruling the demurrer and refusing to quash the accusation. Judgment reversed.